1    Rene L. Valladares
     Federal Public Defender
2    Nevada State Bar No. 11479
3    *Jason F. Carr
     Assistant Federal Public Defender
4    Nevada State Bar No. 06587
     411 E. Bonneville Ave., Ste. 250
5    Las Vegas, Nevada 89101
6    (702) 388-6577
     Jason_carr@fd.org
7
     *Attorney for Petitioner Matthew Washington
8

9                        U NITED S TATES D ISTRICT C OURT
                               D ISTRICT OF N EVADA
10

11
     MATTHEW WASHINGTON,
12                                          Case No. 2:19-cv-00614-RFB-BNW
                 Petitioner,
13                                          UNOPPOSED     MOTION    FOR
           v.                               EXTENSION OF TIME TO FILE A
14                                          SECOND AMENDED PETITION
                                            FOR WRIT OF HABEAS CORPUS
15   WILLIAM GITTERE, WARDEN et al.,
                                            (First Request)
16               Respondents.
17

18

19

20

21

22

23

24

25

26
27
 1           COMES NOW, Petitioner Matthew Washington, by and through his
 2    counsel of record Jason F. Carr, Assistant Federal Public Defender, hereby moves
 3    this Court for an enlargement of time of sixty-three (63) days—from October 15, 2019,
 4    TO December 17, 2019—to file a Second Amended Petition for Writ of Habeas Corpus.
 5           On May 28, 2019, this Court issued An order provisionally appointing the
 6    Office of the Federal Public Defender to represent Petitioner Washington. (See ECF
 7    No. 7.). On June 13, 2019, counsel entered his appearance. (See ECF No. 12).
 8           On June 17, 2019, this Court accepted Washington’s First Amended Petition,
 9    envisioned by counsel to be a protective petition, and granted Washington’s request
 10   to file a Second Amended Petition. (See ECF No. 14; see also ECF No. 15 (First
 11   Amended Petition).) The June 17, 2019 Order allowed counsel until October 15, 2019
 12   to make that filing.
 13          In this unopposed Motion, Washington seeks a sixty-three-day extension of
 14   time thereby rendering his Second Amended Petition due on December 17, 2019.
 15          Washington submits this additional time is necessary in order to effectively
 16   and thoroughly prepare his case. Specifically, that counsel has been unable to acquire
 17   all of prior counsels’ files. Although this situation will soon be rectified, counsel still
 18   does not have all of Washington’s file.
 19          That counsel must have an initial meeting with Washington before filing his
 20   petition. The ability to do this has been delayed because the Nevada Department of
 21   Corrections has granted Washington’s request to be transferred from a facility in Ely,
 22   Nevada, to its High Desert facility, located near Indian Springs, Nevada.
 23          That Washington is still litigating and exhausting claims in state court. On
 24   September 23, 2019, a Clark County, Nevada, district court entered a final written
 25   order his post-conviction petition. Washington is in the process of mailing his pro se
 26   notice of appeal to appeal that order. It is reasonable to await the results of that
 27   litigation before filing an amended petition.


                                                    2

527
 1          On October 15, 2019, I contacted counsel for the Respondents, Erica Berrett,
 2    Deputy Attorney General, regarding this motion. The State of Nevada does not object
 3    to this request. The State, however, waives no other rights by extending this
 4    professional courtesy. Petitioner’s extension does not signify an implied basis for
 5    tolling any applicable period of limitations or the waiver of any other procedural
 6    defense. Petitioner at all times remains responsible for calculating any limitations
 7    periods and understands that, in granting an extension request, the Court makes no
 8    finding or representation that the petition, any amendments thereto, and/or any
 9    claims contained therein are not subject to dismissal as untimely.
 10         Washington submits this motion in the interests of justice in order to assure
 11   counsel has adequate time to acquire the relevant files and confer with Washington
 12   before this important filing. I respectfully request that this Court grant the request
 13   for an extension of time to file Washington Second Amended Petition for Writ of
 14   Habeas Corpus to Tuesday, December 17, 2019, to ensure the effective and
 15   thorough representation of Mr. Washington.
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                 3

527
 1        Dated this 15th Day of October 2019.
 2                                               Respectfully submitted,
 3                                               Rene L. Valladares
                                                 Federal Public Defender
 4

 5                                               /s/Jason F. Carr
                                                 JASON F. CARR
 6                                               Assistant Federal Public Defender
 7

 8        IT IS HEREBY ORDERERED THAT PETITIONER WASHINGTON

 9    SHALL FILE HIS SECOND AMENDED PETITION NO LATER THAN

 10   DECEMBER 17, 2019.                IT IS SO ORDERED:

 11

 12                                           ______________________________
                                              United States District Judge
                                        ________________________________
 13
                                        RICHARD F. BOULWARE, II
 14                                     UNITED STATES DISTRICT JUDGE
                                             Dated: ________________________
 15                                     DATED this 16th day of October, 2019.
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                             4

527
 1                              C E R TI FI C A T E O F S E R V I CE
 2          I hereby certify that on October 15, 2019, I electronically filed the foregoing

 3    with the Clerk of the Court for the United States District Court, District of Nevada

 4    by using the CM/ECF system.

 5          Participants in the case who are registered CM/ECF users will be served by

 6    the CM/ECF system and include: Deputy Attorney General Erica Berrett

 7          I further certify that some of the participants in the case are not registered

 8    CM/ECF users. I have mailed the foregoing by First-Class Mail, postage pre-paid, or

 9    have dispatched it to a third party commercial carrier for delivery within three

 10   calendar days, to the following non-CM/ECF participants:

 11
            Matthew Washington
 12         No. 1061467
 13         Ely State Prison
            PO Box 1989
 14         Ely, NV 89301

 15                                                           /s/ Jessica Pillsbury
                                                              An Employee of the
 16                                                           Federal Public Defender
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                  5

527
